DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 27-28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huang et al (USPN 2014/0355157)
Regarding claim 27, Huang discloses a device (figure 3), comprising: a protected node (VDD) and a reference node (VSS);

control the switch to connect the protected node to the reference node in the event that an electrostatic discharge (ESD) event occurs on the protected node (e.g. see par. 0030); and
control the switch to a high impedance state in the event that an overvoltage transient (detected by a voltage detection circuit 620) occurs on the protected node (see par. 0032).
Regarding claim 28, Huang discloses a method, comprising:
connecting a switch (610, see figure 3)  between a protected node (VDD) and a reference node (VSS); configuring the switch to connect the protected node to the reference node in the event that an electrostatic discharge (ESD) event occurs on the protected node (by a control circuit 630, see par. 0030); and
configuring the switch to enter a high impedance state in the event that an overvoltage transient (detected by a voltage detection circuit 320) occurs on the protected node (see par. 0032).
Allowable Subject Matter
2.	Claims 1-26 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A microelectronic device, comprising: a transient detection circuit having an ESD detector, a high bandwidth detector, and an output driver, wherein: 
the ESD detector is coupled to the protected line and to the output driver, the ESD detector being configured to provide a CLEAR signal to the output driver when the first overvoltage transient occurs on the protected line;
 the high bandwidth detector is coupled to the protected line and to the output driver, the high bandwidth detector being configured to provide an ENABLE signal to the output driver when the first overvoltage transient occurs on the protected line or when a second overvoltage transient occurs on the protected line, the second overvoltage transient being characteristic of a voltage surge event; and
the output driver is configured to provide the low state to the gate control circuit when the ENABLE signal is provided from the high bandwidth detector and the CLEAR signal is provided from the ESD detector as recited in claim 1.
 A microelectronic device, comprising: a transient detection circuit having a high bandwidth detector, an ESD detector, and an output driver, wherein:
the high bandwidth detector includes a blocking capacitor coupled between the protected line and the output driver, wherein the blocking capacitor is configured to provide an ENABLE signal to the output driver when the first overvoltage transient occurs on the protected line;
the ESD detector includes a input high-pass filter and an voltage discriminator, the input high-pass filter being coupled to the voltage discriminator, the input high-pass filter being configured to apply a sufficient potential to the voltage discriminator to activate the voltage discriminator when the first overvoltage transient occurs on the protected line, the voltage discriminator having a first output line coupled to the output driver and a second output line coupled to the output driver, the voltage discriminator being configured to provide a potential to the output driver that is close to a potential of the reference line when triggered by the input high-pass filter; and
the output driver includes an output FET, a low-pass filter, and an output node, the output FET having a drain coupled to the protected line, a source coupled to the low-pass filter, and a gate coupled to the blocking capacitor of the high bandwidth detector and to the second output line of the voltage discriminator, the low-pass filter being coupled between the source of the output FET and the reference line, low-pass filter being coupled to the output node, the output node being coupled to the gate of the active FET shunt transistor of the gate control circuit and to the first output line of the voltage discriminator, wherein the ENABLE signal is implemented as a voltage sufficient to turn on the output FET of the output driver as recited in claim 14.
 A microelectronic device, comprising: a transient detection circuit having a high bandwidth detector, an ESD detector, and an output driver, wherein:
the high bandwidth detector includes blocking capacitor coupled between the protected line and the output driver, wherein the blocking capacitor is configured to provide an ENABLE signal to the output driver when a first overvoltage transient occurs on the protected line, the first overvoltage transient being characteristic of an ESD event; the ESD detector includes:
an input high-pass filter and a voltage discriminator, the input high-pass filter being coupled between the protected line and the reference line, the input high-pass filter having a time constant of 5 nanoseconds to 20 nanoseconds; a voltage discriminator, including:
an upper input FET in series with a lower input FET, wherein a drain of the upper input FET is coupled to the blocking capacitor of the high bandwidth detector, a source of the lower input FET is coupled to the reference line, a source of the upper input FET is coupled to a drain of the lower input FET, and gates of the upper input FET and the lower input FET are coupled to an output line of the input high-pass filter;
a first output line coupled to the output driver and a second output line coupled to the output driver; and
an output FET having a source coupled to the source of the upper input FET and the drain of the lower input FET, a drain coupled to the output line of the voltage discriminator, and a gate coupled to the input high-pass filter; and
the output driver includes an output FET, a low-pass filter with an output node, the output FET having a drain coupled to the protected line, a source coupled to the low-pass filter, and a gate coupled to the protected line through the blocking capacitor, and to the second output line of the voltage discriminator, the low-pass filter being coupled between the source of the output FET and the reference line, the output node being coupled to a gate of an active FET shunt transistor of a gate control circuit and to the first output line of the voltage discriminator as recited in claim 23.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836